Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “the strut bearing has a torque value of greater than about 1 Nm and less than about 5 Nm” while claim 20 recites ”a min-max torque value of greater than about 1 Nm and less than about 2.5 Nm”.  The claims recite unlimited functional language.  Unlimited functional claim limitations that extend to all means or methods of resolving a problem. See MPEP §2173.05(g). Not only is the limitation unlimited functional language since any strut that has the required torque values meet the claim limitation, but Applicant has not disclosed in the specification which features or structures provide for this function. For the purpose of examination, it is assumed that if any single feature described in the specification is provided, then the function of claims 19 and 20 are inherently met by that structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Werner U.S. 2020/0025253 in view of Gonzalez U.S. 2014/0254967.
Re clm 1, Werner discloses a strut bearing (Fig. 1) comprising: a housing comprising a top piece (12) and a bottom piece (14); and a plurality of low friction components (32; [0017]) each comprising a low friction layer (hybrid material) comprising a low friction material ([0025]), wherein the plurality of low friction components are bonded to the top piece or the bottom piece of the housing (material-fitting manner; glued; [0045]).
Werner is silent as to the arrangement of the plurality of low friction components and does not explicitly state that at least two low friction components of the plurality of low friction components are circumferentially offset from one another.
Gonzalez teaches a thrust bearing in which a plurality of low friction components (106a and 108, Fig. 1 and 2B) in which at least two low friction components of the plurality of low friction components are circumferentially offset from one another (106s are circumferentially spaced from each other).
Since both Werner and Gonzalez disclose sliding thrust bearings, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the thrust bearing of Werner with that of Gonzalez and provide at least two low friction components of the plurality of low friction components are circumferentially offset from one another to achieve the predictable 
Re clm 2, Werner discloses a strut assembly comprising an inner member comprising a strut rod (inherent part of McPherson strut [0003]), and a strut bearing (Fig. 1) disposed around the strut rod, the strut bearing comprising: a housing comprising a top piece (12) and a bottom  (14) piece; and a plurality of low friction components (32; [0017]) each comprising a low friction layer comprising a low friction material ([0025}), wherein the plurality of low friction components are bonded to the top piece or the bottom piece of the housing (material-fitting manner; glued; [0045]).
Werner is silent as to the arrangement of the plurality of low friction components and does not explicitly state that at least two low friction components of the plurality of low friction components are circumferentially offset from one another.
Gonzalez teaches a thrust bearing in which a plurality of low friction components (106a and 108, Fig. 1 and 2B) in which at least two low friction components of the plurality of low friction components are circumferentially offset from one another (106s are circumferentially spaced from each other).
Since both Werner and Gonzalez disclose sliding thrust bearings, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the thrust bearing of Werner with that of Gonzalez and provide at least two low friction components of the plurality of low friction components are circumferentially offset from one another to achieve the predictable result of rotationally supporting load in the thrust direction.  It is further noted that the Gonzalez teaches a continuous bearing and segmented or discontinuous bearing surfaces as equivalents ([0051] and [0060]).
Re clm 3, Werner discloses a method of forming a strut bearing (Fig. 1) comprising: forming a housing comprising a top piece (12) and a bottom piece (14); and bonding (material-
Werner is silent as to the arrangement of the plurality of low friction components and does not explicitly state that at least two low friction components of the plurality of low friction components are circumferentially offset from one another.
Gonzalez teaches a thrust bearing in which a plurality of low friction components (106a and 108, Fig. 1 and 2B) in which at least two low friction components of the plurality of low friction components are circumferentially offset from one another (106s are circumferentially spaced from each other).
Since both Werner and Gonzalez disclose sliding thrust bearings, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the thrust bearing of Werner with that of Gonzalez and provide at least two low friction components of the plurality of low friction components are circumferentially offset from one another to achieve the predictable result of rotationally supporting load in the thrust direction.  It is further noted that the Gonzalez teaches a continuous bearing and segmented or discontinuous bearing surfaces as equivalents ([0051] and [0060]).
Re clm 4, Werner further discloses the at least one low friction component of the plurality of low friction components is overmolded with the top piece or the bottom piece of the housing ([0045]).
Re clm 5, Werner further discloses at least one of the low friction component layers is exposed so that the low friction layer contacts an opposing surface of the other of the top piece or the bottom piece of the housing opposite to which the at least one low friction component is bonded ([0020]-[0021]).
Re clm 6, Werner further discloses a plurality of low friction component layers (one on each of the plurality of components) of the plurality of low friction components are exposed (they 
Re clm 7, Werner further discloses the top piece and the bottom piece of the housing are adapted to rotate relative to each other, wherein the rotation defines an annular track (where 38 contacts 44) along the opposing surface along which the low friction layer slides.
Re clm 9, Werner further discloses the at least one low friction component of the plurality of low friction components further comprises a substrate ([0016], [0021]) over which the low friction layer lies.
Re clm 11, Werner further discloses the substrate comprises a polymer, metal or ceramic ([0016], [0021]).
Re clm 12, Werner further discloses the low friction material comprises a polymer comprising at least one of a polyketone, polyaramid, a thermoplastic polyimide, a polyetherimide, a polyphenylene sulfide, a polyethersulfone, a polysulfone, a polyphenylene sulfone, a polyamideimide, ultra-high molecular weight polyethylene, a thermoplastic fluoropolymer, a polyamide, a polybenzimidazole, or any combination thereof ([0025]).
Re clm 13, Werner further discloses the at least one low friction component further comprises an adhesive layer disposed between the substrate and the low friction layer ([0035]).
Re clm 14, Werner further discloses the strut bearing further comprises a lubricant comprising at least one of water, a grease, an oil, or a solid-based lubricant ([0019], [0043]).
Re clm 15, Werner further discloses the top piece and a bottom piece of the housing are adapted to couple together to create an internal void (distance between 12 and 14, Fig. 1).
Re clm 16, Werner further discloses he at least one low friction component of the plurality of low friction components is disposed within the internal void (38 and 44 are disposed between 12 and 14). Gonzalez also discloses the low friction components (106 and 108, Fig. 1) disposed within an internal void (105).
Re clm 17, Werner further discloses at least one of the top piece or the bottom piece comprises a plurality of grooves defining channels (undercuts, see Fig. below; [0017] each of the plurality would have their own undercuts, thus making a plurality).

    PNG
    media_image1.png
    446
    760
    media_image1.png
    Greyscale

Re clm 18, Werner discloses the plurality of low friction components are disposed within the plurality of channels of at least one of the top piece or the bottom piece (Fig. 1; [0017]).
Re clm 19, Werner further discloses the strut bearing has a torque value of greater than about 1 Nm and less than about 5 Nm (since Werner discloses all the structure, Werner must also inherently provide the claimed function).
Re clm 20, Werner further discloses the strut bearing has a min-max torque value of greater than about 1 Nm and less than about 2.5 Nm (since Werner discloses all the structure, Werner must also inherently provide the claimed function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Werner U.S. 2020/0025253 in view of Gonzalez U.S. 2014/0254967 as applied to claim 7 above, and further in view of Watai U.S. 7,293,918.
Werner disclose all the claimed subject matter as described above.
Re clm 8, Werner does not disclose the low friction layer contacts less than 80 percent of the surface area of the annular track.
Watai teaches a slide bearing for a strut device comprising the low friction layer contacts less than 80 percent of the surface area of the annular track (Fig. 15) for the purpose of providing an extremely low coefficient of friction (col. 3: lines 13-19).
It would have been obvious to one of ordinary skill in the art to modify the surface shapes/arrangements of the friction layer as taught by Watai and provide the low friction layer contacts less than 80 percent of the surface area of the annular track for the purpose of providing an extremely low coefficient of friction.

Response to Arguments
Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive. 
112a Rejection
Applicant argues that paragraphs [0096]-[0097] and Figures 1-10 illustrate the claimed subject matter. Nowhere in the Figures is strut bearing torque values shown or discussed.  Paragraphs [0096]-[0097] merely state that certain embodiments have specific torque values.  The specification does not describe which Figures or what features provide these values.  For example, are the specified torque values merely a function of the properties of the low friction material, the size of the low friction material, the circumferential spacing of the low friction material, or the radial location of the low friction material? Are the torque values a function of some combination of these? Applicant has not disclosed the actual spacing, sizing or radial location of the low friction material.  Even if one of ordinary skill in the art made a device according to the specification, the device may not have the same torque values. Thus, one of ordinary skill in the art would be unable to make the claimed device just by following the specification alone.
102 Rejection
Werner is no longer used in to reject the claims under 102. Werner is used as base reference to each the majority of the claims.  Gonzalez has been provided to teach the arrangement of thrust bearings such that the bearings are circumferentially spaced from each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656